Citation Nr: 1309891	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  09-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than July 23, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.

3.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1984.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation effective from July 23, 2004.

In January 2013, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Following the hearing, the Board received a copy of a Social Security Administration decision and additional VA outpatient treatment records without a waiver of initial RO consideration of the evidence.  However, this evidence is not pertinent to the claim for earlier effective date decided herein, particularly as those documents were created after the initial effective date.  Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2012).
  
A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

The issues of entitlement to an increased initial rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In an October 1995 rating decision, the RO denied a claim for service connection for PTSD.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of that decision.

2.  In an October 2001 rating decision, the RO denied reopening the claim for service connection for PTSD.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of that decision.

3.  The notice of the October 1995 and October 2001 rating decisions was sent to the Veteran's last known address and were not returned as undeliverable.  

4.  There are no specific allegations of clear and unmistakable error in the prior final rating decisions that denied service connection for PTSD.

5.  On July 23, 2004, the RO received a new claim for service connection for PTSD.

6.  The record contains no statement or communication from the Veteran dated between October 2001 and July 23, 2004, that can reasonably be construed as a claim for service connection for PTSD.



CONCLUSION OF LAW

The requirements for an effective date prior to July 23, 2004, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.400, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Nevertheless, the Board notes that such notice is unnecessary in this case.  The Veteran is challenging the effective date for the grant of service connection for PTSD in a February 2007 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, the Board finds that, under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date prior to July 23, 2004, for the grant of service connection for PTSD. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran was also provided the opportunity to testify at a hearing before the Board.  He has not identified any outstanding evidence that is relevant to the claim being decided herein.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a Statement of the Case, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


II.  Law and Analysis

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In this case, the Veteran is seeking entitlement to an effective date earlier than July 23, 2004, for the grant of service connection for PTSD.  In essence, he contends than his effective date should be the date of his first claim for PTSD, which was denied in an unappealed October 1995 rating decision.  In particular, he alleges that he was not fully aware of the claims process or requirements for appeal due to his PTSD symptoms.  He also indicated during his January 2013 hearing that he did not receive notice of the October 2001 rating decision denying his claim to reopen the claim for service connection for PTSD.  

By way of history, the Veteran submitted a claim for service connection for PTSD in April 1995.  The RO denied that claim in October 1995.  The Veteran was informed of that decision and of his appellate rights in a November 1995 letter. However, he did not appeal this rating decision.  Moreover, the Board notes that the Veteran did not submit any evidence within one year of the issuance of that decision. 38 C.F.R. § 3.156(b).  Therefore, the October 1995 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103

The Veteran later filed a claim to reopen the claim for service connection for PTSD in May 2001.  In an October 2001 rating decision, the RO determined that new and material evidence had not been submitted and denied reopening the claim.  The Veteran was informed of that decision and of his appellate rights in an October 2001 letter.  Once again, he did not appeal this rating decision or submit additional evidence within one year of the issuance of the rating decision.  Thus, the October 2001 rating decision became final.  

The Veteran subsequently filed another claim for service connection for PTSD on July 23, 2004.  In a February 2007 rating decision, the RO granted service connection for PTSD effective the July 23, 2004, which was the date of receipt of claim.

The Board has considered the Veteran's contention that he is entitled to an effective date back to the original date of claim in April 1995 because he was unaware of the claims process and how to appeal the decision, due in large part to the severity of his PTSD symptoms at that time.   As to whether he was aware of his appeal rights, the November 1995 and October 2001 notice letters included notice of appellate rights.  Based on his argument that he did not understand his rights, the Board has considered the doctrine of equitable tolling.

The application of equitable tolling within the context of veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990), wherein the United States Supreme Court (Supreme Court) held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision. Id.   

As it applies to the governing statute in this case, 38 U.S.C.A. § 5110 , Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) held that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 because it does not contain a statute of limitations, but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.

The following year, Barrett v. Principi, 363 F.3d 1316 (2004) expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct," but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective dates prescribed by 38 U.S.C.A. § 5110 are not statutes of limitation.

Therefore, the controlling case law, Andrews (Holly) v. Principi, 351 F.3d 1134   (Fed. Cir. 2003), is that equitable tolling does not apply to 38 U.S.C.A. § 5110.  As the effective date established for the Veteran's acquired psychiatric disability was based on § 5110, the Board must continue to deny this appeal even with this additional consideration.  Another, more recent decision of the Federal Circuit also addressed this issue, cited to Andrews as good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under § 5110. See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  Accordingly, the Veteran's equitable tolling argument must fail on this basis because he is asking the Board to "waive the express statutory requirements for an earlier effective date", which it cannot do. See Edwards, 22 Vet. App. at 36- 37, quoting Andrews, 351 F.3d at 1138.  Thus, the doctrine of equitable tolling is not for application in this case.

Indeed, the Veteran has essentially argued that he did not file a notice of disagreement with the prior rating decisions because of his psychiatric disability which caused confusion and a lack of understanding of his appellate rights. Although the doctrine of equitable tolling is an evolving area of VA jurisprudence, current jurisprudence appears to indicate that the time period for filing a notice of disagreement is also not subject to equitable tolling. 

In Henderson ex rel. Henderson v. Shinseki, 131 S.Ct. 1197, 1198 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling. See also Bowles v. Russell, 551 U.S. 205 (2007).  For the reasons set forth below, the Board concludes that the requirement that a claimant file a timely notice of disagreement is a jurisdictional predicate to the Board's adjudication of a matter. 

In this regard, the Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2012). 

A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing a notice of disagreement. 38 U.S.C.A. § 7105(a) (West 2002).  The statute provides that the notice of disagreement "shall" be filed within one year of the mailing of notification of the unfavorable decision. 38 U.S.C.A. § 7105(b)(1) (West 2002).  The statute further provides that, if the claimant does not file a notice of disagreement within the one-year period, the decision "shall become final." Id.  If a timely notice of disagreement is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished in accordance with 38 U.S.C.A. § 7105(d)(3) (West 2002). 

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed. Id.  at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: "notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination," and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.").  In light of the Court's discussion in Percy, the Board finds that the filing of a notice of disagreement is jurisdictional and thus not subject to the equitable tolling doctrine.  Accordingly, for the reasons discussed above, the Board finds no basis upon which to assign an effective date earlier than July 23, 2004, based on the Veteran's implied equitable tolling arguments.

Moreover, even assuming, arguendo, that equitable tolling was available to the Veteran, an earlier effective date would remain unwarranted.

According to Barrett, mental illness could justify equitable tolling and the generalized standards should govern claims of mental incompetence.  To obtain the benefit of equitable tolling, a Veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society." See Barrett v. Principi, 363 F.3d 1316 (2004), citing Melendez-Arroyo v. Cutler-Hammer de P.R., Co., 273 F.3d 30, 37 and Smith-Haynie  v. Dist. of Columbia, 155 F.3d 575, 580  .

Reviewing the Veteran's psychiatric evaluation in June 1995, the examining physician indicated that the Veteran was alert, cooperative, coherent, goal directed, and fully oriented.  His memory was intact, and his insight and judgment were fair.  It was also noted that that he was competent and capable of managing his own payments.

Based on the above, the Board does not find that the Veteran's psychiatric disability in April 1995 rendered him incapable of rational thought or deliberate decision making, incapable of handling his own affairs, or unable to function in society.  The findings do not rise to the high level of psychiatric impairment as required by Barrett.   There was also no evidence dated between 1995 and 2001 suggesting nay worsening.  As such, equitable tolling, if it was available to the Veteran, would not be warranted.

The Board has also considered the Veteran's contention that he did not receive the October 2001 rating decision and accompanying notice letter informing him of his appellate rights.  However, the record reflects that the Veteran was notified of the October 2001 rating decision by letter that same month.  The Board notes that the letter and determination were sent to the Veteran's last known address of record and were not  returned as undeliverable.  As such, the regularity of the mail is presumed.  See, generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that there is a presumption of regularity in the law that supports "'the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'").  There is no evidence, except for the Veteran's mere allegation, to support a finding that the RO did not properly mail notice of the decision.  Therefore, the Board finds that there is insufficient evidence to rebut the presumption of regularity.  Accordingly, applying the presumption to the instant case, the Board must conclude that the October 2001 notice letter and rating decision were properly mailed to the Veteran.  As the Veteran is presumed to have received notice of the October 2001 denial, but did not initiate an appeal, that decision is final as to the evidence then of record.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103. 

Based on the foregoing, the Board concludes that the October 1995 and October 2011 rating decisions became final.  The fact that the Veteran was previously denied entitlement to service connection for PTSD does not entitle him to an earlier effective date with regard to his present claim.  Previous determinations are final and binding in the absence of clear and unmistakable error (CUE).

The Board notes that, while the finality of the October 1995 or October 2001 rating decisions could be vitiated by a finding of clear and unmistakable (CUE) (see Routen v. West, 142 F.3d 1434, 1438   (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), a CUE claim has not been properly pled before the Board at this time.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error. See Phillips v. Brown, 10 Vet. App. 25, 31 (1997). 

Here, the Veteran has not contended that there was CUE in the prior RO decisions. As the October 1995 and October 2001 rating decisions finally resolved the Veteran's earlier claims for service connection for PTSD and are not alleged or shown to involve CUE, an effective date prior to the date of the October 2001 rating decision is legally precluded. 

Following the issuance of the October 2001 rating decision, VA received a new claim for service connection for PTSD on July 23, 2004.  A thorough review of the claims file reveals no communication regarding service connection for PTSD between the issuance of the October 2001 rating decision and the claim field on July 23, 2004.  

The Board acknowledges that VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, however, there simply is no document that might be construed, even in the broadest sense, as a claim of service connection for PTSD prior to July 23, 2004.  In fact, the only communication received in the claims file following the October 2001 rating decision is the RO's November 2001 response letter to a congressional inquiry regarding the status of the Veteran's claims from a senator.  In that letter, the RO indicated that it had recently denied the Veteran's claim for service connection in an October 2001 rating decision and that the Veteran was informed of that decision and provided notice with respect to his appellate rights if he disagreed with the decision.  There is no other communication of record following the October 2001 rating decision until July 23, 2004.

The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim for service connection with VA if he seeks that benefit.  While VA has a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

In this case, there is simply no evidence that the Veteran filed a claim for service connection for PTSD at any point between the issuance of the October 2001 rating decision and July 23, 2004.  

The Board also acknowledges that VA regulations provide that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen.  Here, there are earlier VA outpatient treatment records reflecting psychiatric-related complaints and treatment.  However, the Board also notes that the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has been allowed but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree." 38 C.F.R. § 3.157(b).  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.").  That is not the situation here.  Accordingly, the provisions of section 3.157(b) do not apply in this case.
  
In summary, the October 1995 and October 2001 rating decisions are final.  There is no statement or evidence demonstrating an intent to raise a claim for PTSD at any point between October 2001 and July 23, 2004.  Therefore, the Board finds that a formal or informal claim was not received prior to July 23, 2004.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to July 23, 2004, for the grant of service connection for PTSD.


ORDER

Entitlement to an effective date earlier than July 23, 2004, for the grant of service connection for PTSD is denied.


REMAND

The Board finds that additional action is required before final adjudication of the remaining claims on appeal.

With regard to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination in connection with his PTSD in June 2010.  During his January 2013 hearing, the Veteran complained of worsening of his PTSD symptoms.  In addition, VA outpatient treatment records following the June 2010 examination reflect worsening anxiety and insomnia as well as thoughts of self-harm and harm of others.  

In light of the Veteran's testimony and the foregoing medical evidence indicating a potential increase in disability since the June 2010 examination, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

In addition, during the January 2013 hearing, the Veteran testified that he had recently applied for Social Security disability benefits and was awaiting a decision from the Social Security Administration (SSA).  A copy of the SSA decision granting benefits was subsequently received in February 2013.   The decision report reflects that benefits were awarded due to, at least in part, the Veteran's PTSD.  However, the records upon which a decision was based are not associated with the claims file.  Therefore, efforts to obtain the Veteran's SSA records should be made pursuant to 38 C.F.R. § 3.159(c)(2). See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence). 

In addition, during the January 2013 hearing, the Veteran indicated that he receives treatment for his PTSD at the Dublin VA Medical Center (VAMC).  The Veteran's claim file contains records from this facility dated through December 2012; however, as this case is already being remanded, any additional treatment records should be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the January 2013 hearing, the Veteran testified that he had not worked since 2009 and that he believed his PTSD prevented employment. Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO/AMC should request the Veteran's VA treatment records from December 2012 to the present from the Dublin VAMC. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

To the extent possible, the examiner should distinguish between symptoms associated with the service-connected PTSD and any symptoms associated with a nonservice-connected disorder.  If the examiner is unable to distinguish the symptomatology, the examiner should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  The RO/AMC should undertake any other development it determines to be warranted.

6.  The RO/AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and be afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


